ON REHEARING.
The court, on motion of counsel for the plaintiff in error, granted a rehearing, the motion being based upon the ground that in announcing the ruling set forth in the third headnote and the third division of the opinion, the court had overlooked a material part of the record. In the original argument before this court and in the original brief of counsel for the plaintiff .in error, its contention in reference to this point was based solely upon the ground that, in the absence of special demurrer, the original answer of the defendant was sufficient. In the argument, upon the rehearing, attention was called to the fact that the answer of the defendant had been amended. Paragraph 19 of the petition was as follows: “That on account of said injuries your petitioner has lost over two months from his work, and at the time he was injured he was earning $1.50 per day.” This paragraph was amended by adding an averment that at the time of the injury the plaintiff was married, and, while not 21 years of age, he had been manumitted by his parents. Thereupon the defendant filed an amendment to its answer as follows: “It denies each and all the allegations contained *471in each and all of the paragraphs of the amendment and of the petition as amended.” It is insisted by counsel for the plaintiff in error that this amended answer put in issue the question as to the amount which the plaintiff was earning at the time he was injured, and that inasmuch as there was no evidence to show what sum he was earning, it was error for the court to charge the jury upon the use of the mortality tables, and upon the theory that the plaintiff could recover for decreased earning capacity. Having in effect admitted in the original answer the allegation in the original petition, that the plaintiff was earning $1.50 per day, it might with much force be contended that the effect of the amended answer was simply to deny so much of paragraph 19 of the petition, as amended, as was not embraced in that paragraph of the original petition. The plaintiff having specifically alleged that he was earning $1.50 per day, and the defendant having declined either to admit or to deny this allegation in reference to a matter as to which it must have had knowledge, it would seem that the answer to the amendment, which merely in general terms denied each and every paragraph in the petition as amended, ought not to be treated as a denial of the specific allegation that the' plaintiff was earning $1.50 per day. Good faith on the part of the defendant required that the plaintiff be specifically put on notice that the defendant, although his employer, declined to admit the truth of the express averment that the plaintiff was earning $1.50 per day.
But without reference to this, we have, on further reflection, reached the conclusion that the evidence was sufficient to authorize the instructions complained of. On this subject the plaintiff testified: “I was clipping the cable as a lineman at the time I was injured. I was not getting the pay of a. lineman. . Their pay was $2.75 and $2.80 per day.” Montgomery, one of the witnesses in the ease, testified as follows: “The plaintiff had been a helper for most of the time, but he had learned to climb as a lineman. The plaintiff was getting twenty-five cents a day more than a regular helper.” While there was.nothing, in the evidence, to show what was the pay of a helper, so as to fix with certainty the wages of .the plaintiff, it does appear that a helper was receiving some compensation, and that the plaintiff’s wages were twenty-five 'cents per day in excess of a helper’s pay. So that there is affirmative *472proof that the plaintiff was receiving some compensation. He was pai'd something more .than twenty-five cents per day. The important question in the ease was, not so much what the plaintiff was actually earning at the time he was injured, but what his earning capacity was. The amount that he was earning at the time was certainly not the exclusive test of his earning capacity. A person may have earning capacity, and yet be temporarily out of employment. There was abundant evidence to justify the conclusion presumably reached by the jury, that the plaintiff had earning capacity, and that this earning capacity had been diminished in consequence of the injury of the defendant. The wide range of discretion allowed juries in fixing damages for pain and suffering is such that this court can not say that the verdict for $3,500 in favor of the plaintiff was so large as to require the inference that it included too large a sum, under the evidence, for decreased earning capacity. The verdict was moderate in amount, and would not have been excessive, even if based upon pain and suffering alone. For the reasons 'above stated, we adhere to the judgment first rendered.